 In theMatter ofHUDSONMOTOR CAR COMPANY,EMPLOYERandHUDSONLOCAL #154,UNITED AUTOMOBILE, AIRCRAFT&AGRICULTURAL IM-PLEMENT WORKERS OF AMERICA(UAW-CIO), PETITIONERCase No. 7-UA-1193.Decided March 25, 1949DECISIONANDCERTIFICATION OF RESULTSFollowing the filing of a petition,pursuant to Section 9 (e) (1) ofthe National Labor Relations Act, as amended,an election was con-ducted herein under the direction and supervision of the RegionalDirector for the Seventh Region.Upon the conclusion of the elec-tion,the Regional Director served upon the parties a Tally of Ballotswhich showed that a majority of eligible voters had voted in favorof authorizing the Petitioner to enter into an agreement with theEmployer which requires membership in such Petitioner as a con-dition of continued employment.Thereafter, the Employer filed objections to the conduct of theelection.The Regional Director investigated the objections andserved upon the parties a Report on Objections in which he recom-mended that the objections be overruled.Subsequently,the Employerfiled exceptions to the Regional Director's Report.The Employer contends that the election results should be set asideupon the grounds that(a) the employees should have been askedspecifically on the ballot whether they desired a"maintenance ofmembership"type of union security in view of the existing collectivebargaining contract containing such a clause, and(b) the propagandamaterial used by the Petitioner impaired the employees'free choicein the election.(a)Theformof the ballotOn January 20, 1948,the Employer and the Petitioner entered intoa collective bargaining contract to terminate on August 1, 1950.Thecontract contained a "maintenance of membership"clause"subject tothe requirements established by Section 8 (a) (3) of the Labor Man-agement RelationsAct of 1947."[Emphasis supplied.]The Peti-82 N. L. It. B., No. 41.402 HUDSON MOTOR CAR COMPANY403tioner had not, before signing the bargaining agreement, secured au-thorization in the manner prescribed by the amended Act, for the sign-ing of an agreement containing a union-security provision.However,after signing the contract, the Petitioner filed the present petition.Inaccordance therewith, an election was held in which the employeeswere asked the customary question in such Board elections :Do you wish to authorize the union named below [Petitioner]to enter into an agreement with your employer which requiresmembership in such union as a condition of continuedemployment.The Employer contends that the form of the question used in theballoting referred only to a "union shop" and that the employees shouldhave been given the opportunity of indicating whether they preferreda "maintenance of membership" provision.Section 8 (a) (3) of the Act permits an Employer to make an agree-ment with a labor organization "to require as a condition of employ-ment membership therein on or after the thirtieth day following thebeginning of such employment * * * (ii) if, following the mostrecent election held as provided in Section 9 (e) the Board shall havecertified that at least a majority of the employees eligible to vote insuch election have voted to authorize such labor organization to makesuch an agreement. . . ." Section 9 (e) (1) provides that upon thefiling of an appropriate petition by the statutory bargaining repre-sentative "alleging that 30 per centum or more of the employees withina unit claimed to be appropriate for such purposes desire to authorizesuch labor organization to make an agreement with the employer ofsuch employees requiring membership in such labor organization asa condition of employment in such unit, upon an appropriate showingthereof the Board shall, if no question of representation exists, take asecret ballot of such employees, and shall certify the results thereof tosuch labor organization and to the employer."The question propounded to the employees in this election is phrasedin the language of Section 9 (e) (1). Its purpose and effect is not toauthorize a "union shop" exclusively, but to permit any form of law-ful union security upon which the parties may agree in collectivebargaining.This may be a "union shop," "maintenance of member-ship," or any other lawful type of union security which the parties mayagree upon.'The point is that an election under Section 9 (e) (1) isintended to confergeneral authorityupon the bargaining represen-tative to make an agreement containing a union-security provisionpermitted by the proviso clause to Section 8 (a) (3).Whether the1See H.R. Rep.No. 510, 80th Cong.,1st Seas. 41 (1947). 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement shall contain such a clause, and its precise form, are left tobe determined by the parties in the collective bargaining.Hence, theRegional Director properly refused to ask the employees whether theyspecifically desired to authorize a "maintenance of membership" typeof union security.Accordingly, we find this objection of the Em-ployer to be without merit. It is hereby overruled.(b)The propaganda material issued by the PetitionerThe burden of the Employer's complaint against the preelectionmaterial released by the Petitioner is that it contained various mis-statements of the issue presented by the election,2 and used inflamma-tory statements in order to get out the vote.However, examinationof this material indicates that it was in the nature of legitimate cam-paign propaganda.Such literature, we have held, does not preventemployees from exercising their free and secret choice at the polls.3Accordingly, we find this objection to be without merit. It is herebyoverruled.CERTIFICATION OF RESULTSIT IS HEREBY CERTIFIED that a majority of employees eligible to votehave voted to authorize the Petitioner to make an. agreement with theEmployer requiring membership in such organization as a conditionof employment, in conformity with Section 8 (a) (3) of the Act, asamended.MEMBERSHOUSTON andMuRDociKtook no part in the consideration ofthe above Decision and Certification of Results.2 For example, some of the Petitioner's literature indicated that the issue was whetherthe employees were for or against the Union, andthatstn affirmative vote was necessaryto preserve the Petitioner's "union shop."8 SeeMatter of Champion Spark Plug Company,Ceramic Division,80 N. L.R. B. 47;Matterof NAPA NewYork Warehouse,Inc.,75 N. L.R B. 1269;Matter of StonewallCottonMills,75 N. L.R. B. 762;Matter of Maywood Hosiery/Mills,64 N. L.R. B. 146.